Moore, J.
This case is here on exceptions before sentence. The defendant was convicted of having in his possession intoxicating liquors in violation of the statute. The defendant offered no testimony. The facts are not in dispute. Mr. Barron, a deputy sheriff in Hillsdale county, saw the defendant in a state of intoxication in a public place, and, after conferring with the sheriff, with the aid of another deputy sheriff arrested the defendant and conveyed him to *172the county jail. Upon their arrival at the jail they found on the person of the defendant one full quart bottle of liquor and two pint bottles with a little intoxicating liquor in them, which upon analysis proved to contain about 33 per cent, of alcohol. The officers had no warrant when the arrest was made, and no search warrant when the search was made. No charge was laid against defendant for being intoxicated.
There are several assigmnents of error argued but they all hinge upon the question of whether the liquor obtained in the manner indicated could be used against defendant. It is the claim of defendant that in doing this the constitutional rights of the defendant were invaded. When the officer saw the defendant in a public place while in a state of intoxication he had a right to arrest him without a warrant. After the defendant was placed under arrest he might be legally searched without a search warrant. The case is within the principles of law stated in People v. Chye, 219 Mich. 273.
The conviction is affirmed, and the case remanded for further proceedings.
Wiest, C. J., and Fellows, McDonald, Clark, Bird, Sharpe, and Steere, JJ., concurred.